Citation Nr: 1634652	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right lower extremity disability, claimed as a right knee disability secondary to service-connected residuals of a fracture of the second metatarsal of the right foot with metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Marine Corps from July 2008 to September 2008.

This appeal arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for entitlement to service connection for a right knee disability.  In November 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

In her July 2010 substantive appeal, the Veteran requested a Board videoconference hearing.  The requested hearing was scheduled for a date in November 2011; however, the Veteran failed to appear, and has neither provided an explanation for her failure to appear nor requested rescheduling of the hearing.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In December 2013, the Board remanded the claim on appeal to the Appeals Management Center (AMC) in Washington, D.C. for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a March 2014, supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The weight of the competent evidence on the question of diagnosis indicates that the Veteran does not currently have, and at no time pertinent to the claim on appeal has had, a chronic right lower extremity disability, to include a knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right lower extremity disability, claimed as a right knee disability, are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate her claim for direct and secondary service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the mattes herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; and November 2008, February 2010, and March 2014 VA examination reports.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As indicated above, in December 2013, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior  remand directives  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to schedule the Veteran for a VA examination in connection with her claim for service connection for a right knee disability, and the requested VA examination was conducted in March 2014, followed by reajudication of the claim.  Furthermore, the comments, findings, and opinions expressed in the examination report are deemed adequate for adjudication purposes.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate thee claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the r claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

The Veteran contends that she first started to experience right knee or lower leg pain while in service three or four months after she fractured her right foot and was given a CamWalker as part of her treatment.  

The STRs document the Veteran's right foot fracture but there are no complaints, findings, or diagnoses pertaining to a disability manifested by right knee pain.

A November 2008 VA general medical examination report reflected that the Veteran fractured her right second metatarsal during service, and that she was prescribed bedrest, a Cam Walker, and crutches.  The examiner noted that an x-ray taken eight weeks after the injury showed a healed fracture, but that the pain and burning sensation in the area of the fracture remained.  The Veteran reported that she had swelling, discoloration, and pins and needles running up from the arch of her foot to the back of her leg and hip, as well as pain from the second and third toe to the back of the knee.  The examiner diagnosed her with right foot metatarsalgia.

VA treatment records in November 2008 revealed that the Veteran complained of right leg pain that started in her mid-right buttock and radiated in the S1-S2 nerve distribution, as well as pain behind her right knee that went down the middle of her calf muscle.  She also experienced swelling and discoloration in her right knee.  X-rays of the right knee revealed some early medial compartment narrowing; however, the right knee was otherwise unremarkable.  In December 2008, the Veteran was again seen for tingling and burning sensation on the dorsum and plantar aspect of her right foot, with radiation of pain up toward the knee.  She was diagnosed as having possible inflammation of the right peroneal nerve (as evidenced on a slow F wave per electromyography (EMG)), as well as nonspecific right knee pain with complaints of locking and right greater trochanteric bursal inflammation.  However, there were no objective findings of a right knee disability other than medial and lateral joint line tenderness to palpation. 

VA treatment records in July 2009 reflected that the Veteran continued to experience right knee pain, at which time she was noted to have swelling from the right ankle to above the right knee with some bruising noted, as well as some swelling and pain around her knee upon range of motion.  The Veteran reported that she had experienced right knee pain for the past year, although it had worsened three weeks prior.  X-rays in October 2009 revealed a narrowing of the medial compartment of the right knee but no fracture or dislocation, and a magnetic resonance imaging (MRI) showed myxoid degeneration of post horn of the medial meniscus.  VA physical therapy progress notes dated in November 2009 and December 2009 reflected assessments of right knee arthralgia. 

The report of a VA orthopedic consultation in November 2009 noted that the Veteran came in wearing two-to-three inch heels cowboy boots with a non antalgic gait and no swelling.  It was noted that she experienced patellofemoral pain on manipulation and medial joint tenderness.  X-rays failed to demonstrate any significant abnormalities and MRI showed some posterior horn medial meniscal degenerative changes, but there was no clear evidence of a meniscal tear.

A February 2010 VA joints examination report documented the Veteran's complaints of right knee pain, giving way, instability, stiffness, swelling, and grinding.  However, the examiner opined that the Veteran did not have a right knee disability that was caused by or secondary to her service-connected right foot fracture.  In support of this opinion, the examiner noted there was no mention of right knee symptoms or complaints in the service treatment records or the November 2008 VA examination, and that specific complaints relevant to the right knee did not appear until December 2008.  Although an MRI revealed  possible signal findings consistent with mild myxoid degeneration of the posterior horn medial meniscus, the examiner stated that this finding was not diagnostically significant because there was no clear evidence of a meniscal tear.  The examiner also sensed a component of malingering or psychosomatic issues, as the Veteran's current examination results did not "match" previous medical treatment notes, particularly the treatment rendered in November 2009.

VA treatment records in April 2010 show that the Veteran sought treatment for complaints of sharp pain in her right leg accompanied by purple discoloration and numbness.  She complained of a sharp, tingling, and stinging pain in the right leg, which she had experienced for two years but had flared up two weeks prior.  The VA primary care physician diagnosed her as having arthralgia caused by right knee myxoid degeneration and possible Raynaud's phenomenon. 

The report of a June 2012 VA neurology initial evaluation reflects the examiner's comment that the sensory disturbance in the Veteran's right leg "might be explained by a compressive neuropathy involving two nerves, a distal portion of the saphenous nerve below the knee and the superficial peroneal nerve."  The neurologist also opined that it "might have been incurred at the time of wearing the cast and/or boot [used for treating her service-connected foot fracture] on the right leg."  The neurologist found no objective motor deficits, and felt that the right hip pain seemed more musculoskeletal than neuropathic, and that the pain radiating into the groin area might suggest right hip pathology. 

An August 2012 VA neurology note indicates that EMG and nerve conduction tests were normal, but again opined that the Veteran's right leg symptomatology was best explained by a compressive neuropathy involving 2 nerves, a distal portion of the saphenous nerve below the knee and the superficial peroneal nerve, and that this might have been incurred at the time of wearing the cast and/or boot on the right leg in service.

A February 2014 VA examiner found that the Veteran did not now or ever had a right knee or lower leg condition.  The Veteran's range of motion was normal with no evidence of painful motion, her muscle strength testing was normal, and there was no instability or meniscal condition.  The examiner opined that it was less likely than not that a right  knee disability was proximately caused by or aggravated by the Veteran's right foot in-service injury.  The examiner reviewed the Veteran's medical records and noted that an April 2012 neurology consulation revealed subjective numbness of the right foot but no objective findings explaining her symptoms.  She also noted that a June 2012 EMG was normal with no evidence of radiculopathy, neuropathy, or myopathy in the right leg.  The examiner acknowledged the Veteran's prior assessments of right knee arthlagia, myxoid degeneration, and compressive neuropathy, but found that they were not objectively pathologically found to be present.  The examiner remarked that the MRI finding of myxoid degeneration was not a diagnosis, and that X-rays of the knee reviewed by a radiologist did not show definitive evidence of a meniscal tear.  Further, the examiner stated that the MRI finding could not be replicated on physical examination.  She also noted that compressive neuropathy was not supported by the June 2012 and April 2012 neurological studies, which provided an impression of subjective numbness of the right foot but no objective findings to explain the Veteran's symptoms.  Lastly, the VA examiner noted that the previous impression of arthralgia was also strictly based on the Veteran's subjective statements without objective findinds to support the condition of arthralgia.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a disability manifested by right knee pain must be denied because the first essential criterion for an award of service connection-competent, probative evidence of a current disability upon which to predicate an award of service connection-is  not met.

While the evidence shows that the Veteran has been assessed with various right lower extremity conditions, the weight of the competent, probative evidence indicates that no current, chronic right lower extremity disability-to particularly include with respect to the right knee-has been demonstrated.

As noted, in November 2009, the Veteran was assessed with myxoid degeneration of post horn of medial meniscus based on an MRI, but X-rays failed to demonstrate any significant abnormalities and a physical examination did not reflect a meniscal tear.  Further, the February 2010 and February 2014 VA examiners both explained that the November 2009 MRI was not a diagnosis because further evaluation did not reveal a meniscal disorder.  In November and December 2009, the Veteran was assessed with right knee arthralgia, but the February 2014 VA examiner specifically noted that this was solely based on the Veteran's subjective statements and not on any objective criteria.  For example, on November 2009 VA orthopedic consultation, the Veteran arrived wearing two-to-three inch high heels cowboy boots, with a normal gait and no swelling; however, the examiner assessed her with right knee pain and recommended physical therapy.  In June 2012, while a VA physician noted that the sensory disturbance in the Veteran's right leg "might be explained by a compressive neuropathy involving 2 nerves, a distal portion of the saphenous nerve below the knee and the superficial peroneal nerve," he also noted that a July 2012 EMG/nerve conduction test of the right leg was normal, and he found no objective motor deficits.  As such, in light of the normal EMG results, the Board finds the statement that the Veteran's condition "might have been incurred at the time of wearing the cast and/or boot [used for treating her service-connected foot fracture] on the right leg" is speculative, and not objectively supported.  For these reasons, the Board finds that on the question of current disability, this statement, and other clinical indicia that the Veteran may have a current disability underlying her complaints are accorded significantly less probative weight than the the clearly articulated, objectively supported clinical findings and conclusions of record-particularly, those of the February 2014 examiner.

In addition to the medical evidence discussed above, the Board has considered the Veteran's lay assertions regarding her right knee pain, which she is competent to assert.  While the Veteran is competent to report her own symptoms, such as pain, the Board emphasizes that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  To establish entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  Id.  Here, there is no competent, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had, a chronic right knee lower extremity disability, to include a claimed right knee disability.  Rather, as explained above, the preponderance of the competent evidence on this point weighs against the claim.  Furthermore, to the extent that the Veteran purports to establish, on the basis of her own lay assertions, a current right knee disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training to render competent opinions about such a complex medical matter.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan, supra.  As her assertions in this regard, thus, have no probative value, the Veteran can neither support her claim, nor counter the probative medical evidence on the current disability question, on the basis of such lay assertions, alone.

As a final point, the Board notes that, while the Veteran has specifically claimed service connection for a right knee disability secondary to service-connected residuals fo a fracture of the second metatarsal of the right foot with metatarsalgia, where, as here, competent, probative evidence establishes that, fundamentally, the Veteran does not currently have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet App. 223, 225 (1992). 

For all the foregoing reasons, the Board finds that service connection for a right lower extremity disability, claimed as a right knee disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against a finding of current disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right lower extremity disability, claimed as a right knee disability secondary to service-connected residuals of a fracture of the second metatarsal of the right foot with metatarsalgia, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


